Motion granted and order dated February 20, 1931, modified by providing that the stay therein mentioned be on condition that the undertaking directed be for $1,500 *838instead of $1,000 and that it be conditioned for the payment of the difference between six per cent and the amount of interest allowed by the depository and for the payment of the costs provided for in the judgment herein entered March 4, 1931, if the judgment be affirmed or the appeal therefrom be dismissed by the Court of Appeals. Present — Lazansky, P. J., Kapper, Hagarty, Scudder and Davis, JJ.